In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00056-CV

______________________________



THOMAS VICTOR (TOM) RHODES, JR. AND JOSEPHINE ANN (JOSIE)        

                         [LOPEZ] O'DELL, BOTH INDIVIDUALLY AND 
BOTH AS REPRESENTATIVE OF THE ESTATE

OF SHIENA RHODES, DECEASED, Appellants


V.


HONDA, GREENVILLE HONDA, ET AL., Appellees





On Appeal from the 354th Judicial District Court

Hunt County, Texas

Trial Court No. 67,122







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Thomas Victor (Tom) Rhodes, Jr., and Josephine Ann (Josie) [Lopez] O'Dell, both
individually and as representatives of the estate of Shiena Rhodes, deceased, appealed from the trial
court's judgment against them and in favor of Honda, et al. 
	The appellants claimed indigence and requested a free record.  That indigence was contested
by both the district clerk and the court reporter.  See Tex. R. App. P. 20.1(e).   The trial court held
a hearing and determined the appellants were not indigent.  See Tex. R. App. P. 20.1(i).  That
determination was appealed in a separate appeal, cause number 06-07-00081-CV.  Our opinion
upholding the trial court's decision in that case issued February 6, 2008, and, after the time passed
to appeal our ruling, our mandate issued June 27, 2008.   We abated the current appeal until the issue
of indigence was determined.
	On July 1, 2008, we issued an order in the current case, giving the appellants thirty days to
file the clerk's and reporter's records, and informing the appellants that, if the records were not filed
by that time, this appeal would be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b),
(c).  It is now August 19, and those records have not been filed.




	Therefore, we dismiss this appeal for want of prosecution.



							Jack Carter
							Justice

Date Submitted:	August 19, 2008
Date Decided:		August 20, 2008